Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, George Paul LaRoque appeals the district court’s orders: (1) denying his motions to vacate the bankruptcy court’s judgments and (2) granting the Appellee’s motion to dismiss. We have reviewed the record and find no reversible error. Accordingly, we deny LaRoque’s motion to proceed in forma pauperis and dismiss the appeals for the reasons stated by the district court. La-Roque v. Conti, Nos. 1:08-cv-00564-NCT; 1:08-cv-00568-NCT; 1:08-ev-00595-NCT; 1:08-cv-00663-NCT; 1:09-cv-00078-NCT; 1:09-cv-00082-NCT (M.D.N.C. July 14, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.